

116 HR 1550 IH: Chronic Wasting Disease Management Act
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1550IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Kind (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo support State and tribal efforts to develop and implement management strategies to address
			 chronic wasting disease among deer, elk, and moose populations, to support
			 applied research regarding the causes of chronic wasting disease and
			 methods to control the further spread of the disease, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Chronic Wasting Disease Management Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Support for State efforts to manage and control chronic wasting disease.
					Sec. 5. Support for applied research regarding chronic wasting disease.
					Sec. 6. Multi-agency cooperation with States to address chronic wasting disease.
 2.DefinitionsIn this Act: (1)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting among deer, elk, and moose populations that—
 (A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and (B)belongs to the group of diseases known as transmissible spongiform encephalopathies, which group includes scrapie, bovine spongiform encephalopathy, and Creutzfeldt-Jakob disease.
 (2)Eligible grant recipientThe term eligible grant recipient means a State department of wildlife, State department of agriculture, college or university, or related research center conducting scientific applied research regarding chronic wasting disease.
 (3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). (4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Animal and Plant Health Inspection Service-Wildlife Services.
 3.FindingsCongress finds the following: (1)Pursuant to State and Federal law, the States retain primary and policy-making authority with regard to wildlife management, and nothing in this Act interferes with or otherwise affects the primary authority of the States in managing wildlife generally, or managing, surveying, and monitoring the incidence of chronic wasting disease.
 (2)Chronic wasting disease, the fatal neurological disease found in cervids, is a fundamental threat to the health and vibrancy of deer, elk, and moose populations, and the increased occurrence of chronic wasting disease in regionally diverse locations in recent months necessitates an escalation in applied research, surveillance, monitoring, and management activities focused on containing and managing this lethal disease.
 (3)As the States move to manage existing levels of chronic wasting disease and insulate noninfected wild and captive cervid populations from the disease, the Federal Government should endeavor to provide integrated and holistic financial and technical support to these States and the many State departments of wildlife, State departments of agriculture, colleges and universities, and related research centers conducting scientific applied research regarding chronic wasting disease.
 (4)The Secretary should provide consistent, coherent, and integrated support structures and programs for the benefit of State wildlife and agricultural administrators, as chronic wasting disease can move freely between captive and wild cervids across the broad array of Federal, State, tribal, and local land management jurisdictions.
 (5)The Secretary can provide consistent, coherent, and integrated support systems under existing legal authorities to States and the many State departments of wildlife, State departments of agriculture, colleges and universities, and related research centers conducting scientific applied research regarding chronic wasting disease.
			4.Support for State efforts to manage and control chronic wasting disease
 (a)Availability of AssistanceThe Secretary shall allocate funds made available under subparagraphs (A) and (B) of subsection (e)(1) directly to State and tribal agencies responsible for wildlife management to support State and tribal efforts to develop and implement management strategies to address chronic wasting disease.
 (b)Petition processA State or tribal agency shall petition the Secretary for a portion of the funds available under subsection (a).
 (c)Funding PrioritiesIn determining the amounts to be allocated to State and tribal agencies under subsection (a), the Secretary shall give priority to States and tribal agencies based on the following criteria:
 (1)Relative scope of incidence of chronic wasting disease on lands of the State or Indian tribe, with priority given to those States and Indian tribes with the highest incidence of the disease.
 (2)State or tribal expenditures on chronic wasting disease management, monitoring, surveillance, and applied research, with priority given to those States and Indian tribes that have shown the greatest financial commitment to managing, monitoring, surveying, and researching chronic wasting disease.
 (3)Comprehensive and integrated State or tribal policies and programs focused on chronic wasting disease management between involved State or tribal wildlife and agricultural agencies, with priority given to those States and Indian tribes that have integrated the programs and policies of all involved agencies related to chronic wasting disease management.
 (4)Rapid response to new outbreaks of chronic wasting disease, whether occurring in areas in which chronic wasting disease is already found or areas with first infections, with the intent of containing the disease in any new area of infection.
 (d)Rapid response fundThe Secretary shall use funds made available under subsection (e)(1)(C) as a rapid response fund to support State and tribal efforts to control the spread of chronic wasting disease upon the detection of chronic wasting disease among deer, elk, or moose populations not previously infected.
			(e)Authorization of Appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary $35,000,000 to support State and tribal efforts to manage and control chronic wasting disease, of which—
 (A)$20,000,000 shall be allocated to States under subsection (a); (B)$5,000,000 shall be allocated to tribal agencies under subsection (a); and
 (C)$10,000,000 shall be retained for the rapid response fund under subsection (d). (2)AvailabilityFunds appropriated pursuant to the authorization of appropriations in paragraph (1) shall remain available until expended.
 (3)Limitation on administrative costsNot more than three percent of the amount appropriated pursuant to the authorization of appropriations in paragraph (1) may be used to cover administrative expenses incurred by the Secretary.
				5.Support for applied research regarding chronic wasting disease
 (a)Expansion of applied research GrantsThe Secretary shall make grants to support efforts to expand and accelerate applied research on chronic wasting disease, including (but not limited to) research regarding the following:
 (1)Sustainable cervid harvest management practices to reduce chronic wasting disease occurrence and to prevent or limit spatial spread of chronic wasting disease.
 (2)Management experiments and strategies designed for long-term suppression of chronic wasting disease.
 (3)Harvest management practices and other practices that exacerbate chronic wasting disease occurrence, with an emphasis on retrospective analyses of available harvest management and chronic wasting disease trend data.
 (4)Factors contributing to local emergence of chronic wasting disease, increased prevalence of chronic wasting disease, and distribution of chronic wasting disease, including mechanisms of disease transmission and effective barriers to transmission.
 (5)Methods and products to effectively detect infectious prions in, and decontaminate infectious prions from natural environments and inorganic surfaces.
				(b)Authorization of Appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary $10,000,000 to make grants under subsection (a).
 (2)AvailabilityFunds appropriated pursuant to the authorization of appropriations in paragraph (1) shall remain available until expended.
 (3)Limitation on administrative costsNot more than three percent of the amount appropriated pursuant to the authorization of appropriations in paragraph (1) may be used to cover administrative expenses incurred by the Secretary.
 6.Multi-agency cooperation with States to address chronic wasting diseaseLand management agencies of the Department of Agriculture and the Department of the Interior shall work cooperatively with States—
 (1)in the conduct of applied research regarding chronic wasting disease; and (2)in the implementation of State chronic wasting disease response plans to reduce the spread and prevalence of chronic wasting disease.
			